Title: To James Madison from James Maury, 5 September 1803
From: Maury, James
To: Madison, James


					
						Sir
						Liverpool 5th. Septr. 1803
					
					I had the honor of writing to you on the 23d. July.  At the commencement of the war the prospects were favorable to all articles of the produce of the United States, but the prohibitions of France & Holland to all commercial intercourse with this country, added to the Blockades of the Elbe & Weser continue these markets in a most depressed state.  The crops in general throughout the United Kingdom are so uncommonly abundant that Foreign wheat & flour are become a drug.  In the inclosed you have, to the best of my judgement, the present state of this market.  I have the honor to be with Perfect Respect Your Most Obedient Servant
					
						James Maury
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
